Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114 after Final Rejection

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Amendment

Applicant’s submission filed on 04/28/2021 has been entered. Claims 1-2, 4-5 are pending. Claims 3 and 6-11 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka (US 20050283139) in view of Fujisaki (US 20190247079).
Regarding claim 1, Iizuka discloses method of unilateral biportal endoscopy (FIGS.1, 5; FIG. 5 provides multiple ports for surgery), the method comprising: 
securing pathways for a working portal and an endoscopic portal that extend toward a surgical site in the body of a patient and are distanced from each other (Port holes are formed to reach the organ in the body by trocars 21 to 23. Para [0127], [0126]; FIGS. 5);
inserting a surgical instrument required for surgery into the secured working portal (An ultrasonic therapeutic instrument 24 is inserted into the port of the trocar 21.);
inserting an endoscope into the endoscopic portal (An endoscope 26 is inserted in the port of the trocar 23. Para [0130]);
performing surgery using the surgical instrument inserted into the working portal (ultrasonic therapeutic process, electric-knife for performing surgery; Para [0130], [0144]) while monitoring the surgical site through the endoscope (Image is displayed on a monitor 26C; Para [0131]) with the endoscope inserted in the endoscopic portal (endoscope 26 is inserted in the portal for imaging. Para [0131]);
removing materials that are generated at the surgical site from the body using the surgical instrument inserted in the working portal during performing of the surgery (draining is done in step S7; FIG. 1; In step S7, a drain for keeping the negative pressure in the chest cavity is kept in the body via the port holes. Para [0185]);
removing the surgical instrument and the endoscope after the performing of the surgery (Various threads and devices are separated from the trocars of the ports. FIG. 1; Para [0185]); and


    PNG
    media_image1.png
    649
    474
    media_image1.png
    Greyscale




Iizuka does not expressly disclose supplying, during the step of performing surgery, a saline solution from outside to the surgical site through the endoscope inserted in the endoscopic portal, guiding the saline solution to flow through the surgical site using the endoscope to remove materials generated at the surgical site, and discharging, through the working portal, the saline solution and the removed  materials that are generated at the surgical site from the body  using the surgical instrument inserted in the working portal during the performing of the surgery.  Fujisaki teaches supplying, during the step of performing surgery, a saline solution from outside to the surgical site through the endoscope inserted in the endoscopic portal (paths 16a; FIG. 2; 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizuka’s surgical method by including step of a surgical cleaning using endoscope to flow perfusion fluid (saline) in the surgical sight as taught by Fujisaki for discharging/cleaning the surgical site (para [0046], [0053]). One of ordinary skill in the art would be motivated to use saline solution for surgical cleaning because salt balance in saline (such as isotonic saline) is similar to that of blood and can provide comfort to the patient during surgery. 

Regarding claim 4, Iizuka discloses wherein the working portal and the endoscopic portal are configured such that the entrances thereof are distanced from each other, and the portals extend into the body to be close to each other such that ends thereof meet with each other at the surgical site (FIGS. 5, 8).

Regarding claim 5, Iizuka discloses wherein an angle between the working portal and the endoscopic portal is equal to or less than 90 degrees (Angle is less than 90 degree; FIG. 5).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka in view of Fujisaki and further in view of Rathi (US 20110172767).
Regarding claim 2, Iizuka discloses wherein inserting an enlarging tube into the body through an incision opened by the incising, thereby forming a pathway extending toward the surgical site (an inner needle having a conical-shaped distal end thereof is inserted in a sheath of a trocar to be projected from the distal end, the incision portion of the skin is widened to form a hole in the body. Para [0127]); and
enlarging the pathway to enlarge a diameter of the pathway by using enlarging tubes having different sizes (an inner needle having a conical-shaped distal end thereof is inserted in a sheath of a trocar to be projected from the distal end, the incision portion of the skin is widened to form a hole in the body. Para [0127]).  Iizuka does not expressly disclose marking positions of the entrances of the working portal and the endoscopic portal on the skin of the patient; incising marking portions marked by the marking. Rathi teaches marking positions of the entrances of the working portal and the endoscopic portal on the skin of the patient (marking an incision location and an indicator of an angle of approach; abstract); incising marking portions marked by the marking (incision/puncture 223 based on marking or angle of approach; Para [0184]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iizuka and perform marking during surgery to facilitate precise incision during surgery.



Response to Arguments
Applicant’s arguments filed 04/28/2020, have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn. In view of amendment, a new rejection has been made. See rejections under 103 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on 571-272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795                                                                                                                                                                                            

/JOHN P LEUBECKER/            Primary Examiner, Art Unit 3795